Citation Nr: 1545102	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a skin disorder to include rash.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for impotency.

5.  Entitlement to service connection for a dental disorder for compensation purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In a January 2012 decision, the Board remanded the case to the RO for further development with respect to an appealed claim of service connection for an acquired psychiatric disorder.  The Board at that time deferred the claims on appeal for service connection for hemorrhoids, rash, stomach disability, and impotency, all as inextricably intertwined with-as potentially caused or aggravated by-the acquired psychiatric disability.

In the January 2012 decision, the Board noted that in the May 2008 rating decision the RO denied a claim of service connection for a dental condition for dental treatment purposes, for which the Veteran had filed a notice of disagreement (NOD) in June 2008, thus initiating an appeal.  In the January 2012 decision the Board remanded the claim for the RO to issue a statement of the case (SOC) on the issue of entitlement to service connection for a dental disorder for dental treatment purposes.
 
In a June 2012 letter, the RO notified the Veteran that the RO decision denying dental treatment was incorrectly made by the RO, and should have been made by the VA Medical Center (VAMC), and thus the issue was still open and the Veteran's June 2008 notice of disagreement was premature. The RO further notified the Veteran that the claim was being referred to the VAMC eligibility clerk for review and determination of dental treatment eligibility.  Review of the claims file does not show that the claim has been adjudicated at the VAMC, and the matter is referred to the RO for appropriate action to arrange for a decision of the claim by the VAMC.  In light of these circumstances, a SOC is in fact not necessary for this claim at this time.

In an August 2012 rating decision, the RO granted service connection for "psychiatric condition to include panic disorder, depressive disorder, ETOH dependence and cocaine dependence" with a 100 percent disability rating.  Notably, a subsequent rating decision in December 2014 denied service connection for the specific psychiatric disorder of posttraumatic stress disorder.  Nonetheless, the claim of service connection for an acquired psychiatric disability was granted by the RO and thus is no longer on appeal before the Board.

In a September 2012 rating decision, the RO denied service connection for a dental condition for compensation purposes.  In April 2013 the Veteran filed a NOD initiating an appeal from this decision.  Thus, the Board has limited jurisdiction of this claim.

In April 2013, the Veteran submitted a claim of entitlement to a total disability rating for compensation based on individual unemployability (TDIU), but this claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  This claim is still potentially not moot in light of Buie v. Shinseki, 24 Vet. App. 242 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008).  

Additional evidence has been received since the most recent consideration of the case by the RO in a March 2013 supplemental SOC (SSOC).  In, October 2015, initial RO review of the evidence was waived by the Veteran's representative.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a stomach disability, impotency, and a dental condition for compensation purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In a statement submitted in April 2013, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal of the claim of service connection for hemorrhoids.

2.  A skin disorder to include rash did not have its onset during service and is not otherwise related to active military service; and is not proximately due to or aggravated by any service-connected disability.
 

CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of an appeal by the Veteran of the claim for service connection for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for a skin disorder to include rash have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in an April 2013 statement the Veteran withdrew his appeal of the claim for service connection for hemorrhoids.  Even though the issue was ultimately certified on appeal, the Veteran's intention is clear.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and the claim is dismissed.

II. Service Connection for a Skin Disorder to Include Rash

A. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in March 2008 satisfied the duty to notify provisions regarding the service connection claim decided here.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA dermatology examination in April 2012 with an addendum in February 2013.  The April 2012 examination report and a February 2013 addendum/opinion report are sufficient as they are based upon consideration of the Veteran's prior medical history, describe the Veteran's skin disorder in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

B. Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires sufficient evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Evidence and Analysis

In his January 2008 claim of service connection for rash, the Veteran indicated that he had a chronic rash condition on his face that is due to stress and depression from his now service-connected psychiatric disability.  His claim is entirely premised on the theory of secondary service connection.  The record does not reasonably raise the theory of direct service connection to his period of active service.  Therefore, the Board will not further address direct service connection, and the analysis will focus on secondary service connection.

After service, the report of an August 1998 VA general examination includes findings that the Veteran had normal skin.  VA treatment records in August 2002 show that at that time the Veteran requested to see a dermatologist due to chronic skin rashes.  At that time physical examination of the skin revealed skin peeling, redness, and flaking, involving the face and ears.  The impression was seborrheic dermatitis.  Recent VA treatment records in the 2000s show "active problem lists" that include seborrheic dermatitis, unspecified.  

The report of an August 2012 VA examination shows that the examiner recorded that the Veteran had a skin condition in the category of dermatitis or eczema; and the examiner specifically diagnosed seborrheic dermatitis, with a reported date of diagnosis of a "few years ago."  The examiner clearly indicated that the Veteran did not have any other skin condition.  During the examination, regarding the medical history of the skin disorder, the Veteran reported that he developed redness on his cheeks and forehead 4 or 5 years before, which was treated with Clotrimazole that results in resolution.  He reported that the rash waxes and wanes but responds to treatment with Clotrimazole cream.  Examination revealed current manifestations of the seborrheic dermatitis involving less than five percent of total body area or exposed area.  The examiner stated that a requested opinion could be not provided because the claims file was not available at that time.

The report of a February 2013 VA dermatology examination consultation-an addendum to the August 2012 VA examination-shows that the examiner reviewed the claims file including the previous dermatology examination report, and relevant medical and scientific literature, for the purpose of providing an opinion on whether the Veteran's diagnosed seborrheic dermatitis was related to service-connected disability.  

On that basis, the examiner opined that the Veteran had seborrheic dermatitis, which was a condition that is totally unrelated to any psychiatric disorders.  As rationale the examiner noted in general that seborrheic dermatitis has a biphasic incidence, occurring in infants between ages of two weeks and 12 months; and later, during adolescence and adulthood.  The examiner stated further that the prevalence of clinically significant seborrheic dermatitis is approximately three percent, with peak prevalence in the third and fourth decades; and that men are affected more frequently than women.  The examiner noted an estimated extent of the condition in people with HIV infection, aids, and Parkinsonism.  The examiner concluded that there is no medical evidence to indicate any relationship between seborrheic dermatitis and psychiatric disorders.

The Veteran claims that his diagnosed seborrheic dermatitis is caused by stress and depression resulting from his service-connected psychiatric disability.  While the Veteran is competent to report dermatological symptoms he perceives, such as sensations felt and visual manifestations, he does not have the requisite training to diagnose whether he has a chronic seborrheic dermatitis disorder that is etiologically linked to a service-connected disability, to include such link with his service-connected psychiatric disability as claimed.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's theory and contention as to any etiology related to service-connected psychiatric disability has not been supported by sufficient opinion by a medical professional, which is needed in this case due to the complex medical questions. 

The opinion of the February 2013 VA examiner is persuasive evidence as the opinion is consistent with the remainder of the evidence on file, and it contains explanations citing to medical criteria.  Thus, that opinion is accorded significant probative value as to the possible relationship between the claimed seborrheic dermatitis disorder and service-connected disability.  Given that the examiner used the term "no relationship," the Board finds that the opinion contemplates both secondary causation and aggravation.  The examiner considered the Veteran's theory but it was not endorsed.  There is no countervailing medical opinion, and evidence is insufficient otherwise to weigh against the February 2013 VA examiner's opinion.  

Based on the above, the preponderance of the evidence is against the claim of service connection for a skin disorder to include rash on a secondary basis under 38 C.F.R. § 3.310.  There is no doubt to be resolved; therefore, service connection is not warranted for a skin disorder to include rash.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

The appeal of the claim for service connection for hemorrhoids is dismissed.

Service connection for a skin disorder to include rash is denied.


REMAND

In a September 2012 rating decision, the RO denied service connection for a dental condition for compensation purposes.  In April 2013, the Veteran filed a timely NOD initiating an appeal from this decision.  However, a SOC was not issued.  In such case the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran claims that he has stomach and impotency disorders, which are caused by stress and depression resulting from his service-connected psychiatric disability and medications.  

In an August 2012 letter, the RO notified the Veteran that the RO asked the VA medical facility nearest to the Veteran to schedule him for an examination in connection with the Veteran's appeal of his claim of entitlement to secondary service-connection for a stomach condition and impotency.  The RO also notified the Veteran that if a claimant, without good cause, fails to report for an examination the claim shall be rated based on the evidence of record, or even denied; and notified him of examples of good cause.

Annotated VA medical records of examination results show that the Veteran failed to report for examinations for stomach conditions and male reproductive system conditions, which were scheduled to be conducted in September 2012.  There are no records on file to confirm that the Veteran was sent notice of the scheduled examinations.

If entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant without good cause fails to report for such examination, or reexamination scheduled in conjunction with a claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  There is no indication that the Veteran showed good cause for his failure to report for the scheduled examinations, albeit there is no record confirming that he was sent actual notice of the prospective VA examinations. 

Nonetheless, prior to the scheduled September 2012 examinations, the Veteran attended numerous scheduled VA examinations between December 1997 and March 2012.  Further, as indicated above, notice letters regarding the Veteran's examinations scheduled in September 2012 have not been associated with the claims file. 

In light of the fact that the Veteran has shown willingness in the past to report for examinations, to include during the pendency of this appeal, the Board finds that the Veteran should be provided another opportunity to report for an appropriate VA examination to address the possibility of secondary service connection.  

In light of the remand, any updated relevant treatment should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran a SOC in accordance with 38 C.F.R. § 19.29 (2015), addressing the issue of entitlement to service connection for a dental condition for compensation purposes, to include notification of the requirement to timely file a substantive appeal in order to perfect an appeal.  Only if the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for any stomach or impotency disorder.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.
 
3.  After associating with the claims file any records obtained by the above request, then schedule the Veteran for a VA examination(s) with an appropriate VA examiner(s) to assess the possible relationship between any current stomach or impotency disorder present and his service-connected psychiatric disability.  The claims file must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.

The examiner(s) should identify any current stomach or impotency disorder present.

Then, the examiner(s) should opine as to whether it is at least as likely as not (a probability of 50 percent or higher) that any above diagnosed disorder is caused or aggravated by the Veteran's service-connected psychiatric disability, to include panic disorder, depressive disorder, ETOH dependence and cocaine dependence.

The examiner must address both secondary causation and aggravation.  If aggravation of a diagnosed stomach or impotency disorder is found, then the examiner must attempt to establish a baseline level of severity of that disorder prior to the aggravation by the service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


